ORDER
PER CURIAM
Michael Sifrit (“Appellant”) appeals from the trial court’s judgment convicting him of four counts of receiving stolen property, in violation of Section 570.080 (RSMo. 2000). Appellant was sentenced to concurrent sentences of seven years of imprisonment for each count. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).